Citation Nr: 1504920	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for an adjustment disorder with anxiety and depression, in excess of 10 percent prior to May 21, 2012, and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied an increased rating in excess of 10 percent for the Veteran's service-connected adjustment disorder with anxiety and depression. As the Veteran moved during the pendency of the appeal, subsequent development was performed by the RO in Atlanta, Georgia. 

During the pendency of the appeal, in a May 2014 rating decision, the Atlanta RO partially granted the Veteran's claim, assigning a 30 percent rating, effective May 21, 2012. As this is not the highest possible rating for this disability, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in November 2014. A copy of the hearing transcript has been associated with the Veteran's Virtual VA claims file, which was also reviewed as part of his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran has advised VA personnel and examiners that he had psychiatric symptomatology related to his combat service in Vietnam. At the November 2014 Videoconference hearing, the Veteran told the undersigned that he experienced a nervous breakdown during his Vietnam service. The objective evidence of record, specifically the official service personnel records and service treatment records, indicate that the Veteran did not serve in Vietnam and was never involved in a combat operation. The service personnel and treatment records indicate that the Veteran served overseas only in Germany. The records also contain no notations of wounds, awards, or commendations suggesting combat experience. Yet, in records involving both claims for VA benefits and Social Security Administration (SSA) benefits, dating back to the mid-1990s, the Veteran has reported experiencing psychiatric symptomatology related to various combat experiences in Vietnam. In a November 1997 decision, the Board found that the Veteran did not have posttraumatic stress disorder (PTSD) related to Vietnam because the Veteran did serve in Vietnam. Yet, during the pendency of this appeal, the Veteran has continued to report experiencing psychiatric disorder symptomatology related to his "Vietnam service" and apparently has filed falsified evidence to verify that service.

The Veteran's official Certificate of Release from Discharge or Active Duty (Form DD-214) for the period from July 16, 1970 to April 15, 1976, contains no indicia of Vietnam service or combat experience. Although the DD-214 indicates that the Veteran served overseas during that period, the other service personnel and treatment records indicate that the Veteran served in Germany. The DD-214 also states that the Veteran was given only three awards or commendations, specifically the National Defense Service Medal and two Good Conduct Medals. Such awards do not denote combat experience. Subsequent official DD-214s, issued for the remaining periods of the Veteran's service prior to his September 1984 discharge, contain no notations suggesting that the Veteran served in either Vietnam or in a combat situation.

In November 2010, during the pendency of the appeal, the Veteran submitted an additional copy of the DD-214 for the period from July 16, 1970 to April 15, 1976. On this copy, someone, presumably the Veteran, has added additional awards and commendations which were not noted on the official DD-214. On this copy, the Veteran is noted to have both "Vietnam Serice" [sic] and "Korean Serice [sic]." The copy also indicates that the Veteran had been awarded the Soldier's Medal, three Bronze Stars with "V" devices, the Meritorious Service Medal, the Army Commendation Medal, two Purple Hearts, a Jungle Expert tab, a Combat Infantry Badge, a Vietnam Campaign Medal, an Army Presidential Unit Citation, a Korean Presidential Unit Citation, a Vietnam Presidential Unit Citation, a Vietnam Unit Citation, and the Army Achievement Medal. The Board notes that the Veteran's official records contain no suggestions that the Veteran either received any of these awards during his term of service, served in combat, or served overseas in any place other than Germany. 

The Board finds that the Veteran's persistence over two decades in claiming present psychiatric disorder symptomatology due to fictitious Vietnam and combat service severely weighs against his credibility as both a historian and a present witness to his own symptomatology. Moreover, the Veteran's decision to file an altered copy of an official government in an attempt to procure VA benefits shows evidence of a bad character, further weighing against the Veteran's credibility. See Caluza v. Brown, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In the most recent VA psychiatric examination report, provided in November 2014, a VA examiner indicated that the Veteran has symptomatology related, in part, to his combat experiences. As all accounts of symptomatology related to combat experiences are not credible, the Board requests that another examination be performed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected adjustment disorder with anxiety and depression. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. VA should specifically seek to procure any treatment records or letters from Dr. Law, a VA provider, to include the letter mentioned at the November 2014 Videoconference hearing. 

2. Provide the Veteran with a VA psychiatric examination to determine the current severity of the Veteran's adjustment disorder with anxiety and depression. The examiner should be provided with access to the Veterans Benefits Management System (VBMS) and the Virtual VA electronic database. The examiner must indicate that he has reviewed the entirety of the claims file, to include the entirety of this Remand. 

The examiner should interview the Veteran and provide the Veteran with a full mental evaluation. In so doing, the examiner is advised that any symptomatology related to service in Vietnam and/or combat is to be considered not credible as the Veteran did not serve in Vietnam and did not experience combat during service. Moreover, considering the Veteran's propensity to supply incredible statements and file altered documents in the pursuit of VA benefits (i.e. the Veteran's continued reports of symptomatology related to Vietnam, to include those provided to examiners evaluating his claim for Social Security Administration (SSA) benefits; the submission of an altered document indicating that the Veteran had been present in Vietnam and awarded several awards he did not receive), the Veteran's reports of his own symptomatology should be assessed carefully for validity. 

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




